 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEFRANTZE LUCAS NOEL,                            No. 2:18-cv-01687-JAM-CKD PS
12                       Plaintiff,
13           v.                                        ORDER
14    UNKNOWN,
15                       Defendants.
16

17

18          Plaintiff DeFrantze Lucas Noel, who proceeds without counsel, commenced this action on

19   June 8, 2018 and requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20   (ECF Nos. 1, 2.) The court granted this motion, but simultaneously dismissed the action because

21   the complaint did not state a claim under the American’s with Disabilities Act, and failed to name

22   any defendants or explain why the defendants’ names are neither known nor ascertainable

23   through reasonable inquiry. (See ECF No. 3.)

24          Plaintiff filed a first amended complaint on September 4, 2018, which alleges that

25   defendants Theresa Sandstrum and Marie Murphy have prevented plaintiff from keeping his

26   Welsh Corgi service dog, Vintage, at his apartment in violation of the Rehabilitation Act, the

27   American’s with Disability Act, the Fair Housing and Employment Act, and the California Fair

28   Employment and Housing Act, and the California Unruh Act. (See generally, ECF No. 7.)
                                                       1
 1          Based on the limited record before the court, the court cannot conclude that plaintiff’s

 2   action is frivolous, that the complaint fails to state a claim upon which relief can be granted, or

 3   that plaintiff seeks monetary relief from an immune defendant. The court reserves decision as to

 4   plaintiff’s claims until the record is sufficiently developed, and this order does not preclude

 5   defendant from challenging plaintiff’s complaint through a timely motion pursuant to Federal

 6   Rule of Civil Procedure 12 or other appropriate method of challenging plaintiff’s pleading.

 7   Accordingly, the court orders service of the complaint on defendant.

 8          For the foregoing reasons, IT IS HEREBY ORDERED that:

 9          1.      The Clerk of Court shall add Theresa Sandstrum and Marie Murphy as defendants.

10          2.      Service of the complaint is appropriate for defendants Theresa Sandstrum and

11   Marie Murphy.

12          3.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

13   Rule of Civil Procedure 4.

14          4.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

15   court’s scheduling order, and the forms providing notice of the magistrate judge’s availability to

16   exercise jurisdiction for all purposes.

17          5.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

18                  a.      One completed summons;

19                  b.      One completed USM-285 form for each defendant to be served;

20                  c.      A copy of the complaint for each defendant to be served, with an extra
21   copy for the U.S. Marshal; and

22                  d.      A copy of this court’s scheduling order and related documents for each

23   defendant to be served.

24          6.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

25   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,

26   within 10 days thereafter, file a statement with the court that such documents have been submitted
27   to the U.S. Marshal.

28   ////
                                                        2
 1             7.         The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 2   and related documents, within 90 days of receipt of the required information from plaintiff,

 3   without prepayment of costs.

 4             8.         If a defendant waives service, the defendant is required to return the signed waiver

 5   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

 6   of this requirement, and the failure to return the signed waiver may subject a defendant to an

 7   order to pay the costs of service by the U.S. Marshal.

 8             9.         The Clerk of Court shall serve a copy of this order on the U.S. Marshal.

 9             10.        Failure to comply with this order may result in any appropriate sanctions,

10   including monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil

11   Procedure 41(b).

12   Dated: October 3, 2018
                                                           _____________________________________
13
                                                           CAROLYN K. DELANEY
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20   14/ps.18-1687.noel.order service

21

22

23

24

25

26
27

28
                                                             3
